UNITED STATES  SECURITIES AND EXCHANGE COMMISSION  Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER  PURSUANT TO RULE 13a-16 OR 15d-16 UNDER  THE SECURITIES EXCHANGE ACT OF 1934 For the month ofOctober 2014 PEARSON plc (Exact name of registrant as specified in its charter)  N/A  (Translation of registrant's name into English)  80 Strand  London, England WC2R 0RL  44-20-7010-2000 (Address of principal executive office)  Indicate by check mark whether the Registrant files or will file annual reports under cover of Form 20-F or Form 40-F:  Form 20-F X Form 40-F  Indicate by check mark whether the Registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934  Yes No X ﻿ PEARSON PLC (the "Company") Non-Executive Directors' Share Purchase Plan Below are details of purchases (made under the Company's Non-Executive Directors' Share Purchase Plan) of Pearson plc ordinary shares of 25p each and American Depositary Receipts (ADRs) made on the London and New York Stock Exchanges on 30 September 2014 and notified to the Company on 30 September 2014:- Name of Director No. of Shares Purchased Percentage of Issued Stock % Price per Share £ Total Holding Following Notification Total Percentage Following Notification % David Arculus 0.00002% £12.28 0.00206% Elizabeth Corley 0.00002% £12.28 0.00003% Vivienne Cox 0.00002% £12.28 0.00023% Ken Hydon 0.00002% £12.28 0.00225% Harish Manwani 0.00003% £12.28 0.00013% Name of Director No. of ADRs Purchased Percentage of Issued Stock % Price per ADR $ Total Holding Following Notification Total Percentage Following Notification % Joshua Lewis 0.00003% 0.00078% Linda Lorimer 0.00003% 0.00016% This notification is made in accordance with DTR 3.1.4R. ﻿PEARSON plc  Date:01October 2014 By: /s/ STEPHEN JONES  Stephen Jones Deputy Secretary
